DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US Pat # 4,602,143) in view of Cohen et al. (WO 2004/091335) and Kyu et al. (US Pat # 8,286,645).
In regards to claims 1-2 and 7, Mack et al. teaches a hair styling iron (see Figure 1), comprising a housing (12); a mandrel (42) extending longitudinally from the housing, the mandrel having a proximal end adjacent to the housing, and a distal end opposite the proximal end (see Figure 1); and a light emitting element (40) within the mandrel that emits light having a wavelength between about 620 to about 750 nm (Col 4, Lines 55 where such range is within the infrared range). 
Mack et al. teaches the light emitting element, but does not teach there are a plurality of light emitting diodes; and further teaches that the shape of the mandrel can be varied (Col 5, Lines 58-60), but does not expressly teach a cross-sectional area of the mandrel at the proximal end is greater than the cross-sectional area of the mandrel at the distal end.
However, Cohen et al. teaches hair styling iron barrels to be conical in shape (Paragraphs 0040 and 0043, where a cross-sectional area of the mandrel at a proximal end is greater than the cross-sectional area of the mandrel at the distal end). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the barrel of Mack et al. to be conical in shape, as taught by Cohen et al. in order to provide surfaces for providing a different size curls.
With regards to the light source, Kyu et al. teaches a heated hair styling tool that has a hair heating surface (120) that is heated by arrays of light emitting diodes (140 and Col 6, Lines 1-4)in at least two parallel linear arrays (figure 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the light source of Mack et al. to be the plurality of arrays of LEDs as taught by Kyu et al. in order to more evenly distribute heat across the mandrel.
Regarding claim 3, Mack et al. teaches the mandrel is formed from a light and /or radiation transmissive material (Col 4, Lines 19-20).
Regarding claim 5, Mack et al. teaches a tip (48) extending from the distal end of the mandrel.
Regarding claim 6, Mack et al. teaches the tip; but does not teach the tip is painted or provided with an insulative material configured to inhibit heating of an exterior surface of the tip by radiation emitting elements positioned within the mandrel. However, Cohen et al. teaches a distal tip portion of a hair iron (35) to be a cool tip (Paragraph 0040) in order to inhibit heating of an exterior surface of the tip by heat coming from the mandrel (Paragraph 0040, where such material provides insulation to the tip from heat in order to remain a cool tip). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tip of Mack et al. to be the cool, insulated from heat tip of Cohen et al. in order to provide a surface that protects the user from burning through inadvertent contact.
Regarding claim 8, Mack et al./Kyu et al. provide a plurality of LEDs extending along a length of the mandrel. While such plurality can be divided in half to form a first and second parallel array, such does not demonstrate two non-parallel, linear arrays. 
However, Kyu et al. teaches providing a plurality of linear arrays of LEDS (140) across a width of a treatment surface.  Thus, as Mack et al./Cohen et al. provide a conically shaped mandrel, one providing multiple arrays of LEDs as taught by Kyu et al. would recognize that such arrays would be non-parallel relative to one another because of the converging shape of the conical envelope of the mandrel. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the conical iron of Mack et al./Cohen et al. to include the multiple linear arrays along its length, as taught by Kyu et al. in order to more evenly distribute heat along the device.  Such distribution would therefore result in multiple, non-parallel linear arrays.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. in view of Cohen et al. and Kyu et al., as applied to claim 1 above, in further view of Chan (WO 2006/018701).
Regarding claim 4, Mack et al. teaches the mandrel is transparent, but does not teach it is formed from glass. However, Chan teaches a heated hair styling tool to utilize glass as a transparent heated contact surface (Page 6, Lines 5-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transparent material of the mandrel of Mack et al. to be the glass of Chan as Chan demonstrates the suitability for glass to be used as a thermally conducting transparent material on heated hair styling devices.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. in view of Cohen et al. and Kyu et al., as applied to claim 1 above, in further view of Everett, Jr et al. (US Pub # 2015/0296950).
In regards to claim 9, Mack et al./Kyu et al. teach the mandrel is made of a transparent material and contain a plurality of light emitting elements, where a closest element to the handle is associated with one end of the barrel, and the most distal element in the array is associated with the opposing end of the mandrel; but does not teach a light tube housed within the mandrel. 
However, Everett, Jr et al. teaches a heated hair styling surface to be made of an inner glass pane (45) and an outer glass pane (47). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transparent mandrel of Mack et al. to be formed of two panes of glass, as taught by Everett Jr. et al., in order to provide optimal fracture resistance and heat conduction to the surface (Paragraph 0047 of Everett Jr. et al.). Such dual panes result in an inner and outer barrel forming the mandrel.

Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. in view of Kyu et al.
In regards to claims 10 and 15, Mack et al. teaches a hair styling iron, comprising a housing (12); a mandrel (42) extending longitudinally from the housing; and a light emitting element (40 and Col 4, Lines 55 which emits within the infrared range) within the mandrel.
Mack et al. does not teach the light emitting element is provided as a first linear array of light emitting elements within the mandrel; and a second linear array of light emitting elements within the mandrel; wherein the first linear array and second linear array are parallel.
However, Kyu et al. teaches a heated hair styling tool that has a hair heating surface (120) that is heated by arrays of light emitting diodes (140 and Col 6, Lines 1-4, where such arrays are parallel to one another). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the light source of Mack et al. to be the plurality of arrays of LEDs as taught by Kyu et al. in order to more evenly distribute heat across the mandrel.
Regarding claim 11, Mack et al. teaches the mandrel is formed from a light and /or radiation transmissive material (Col 4, Lines 19-20).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. in view of Kyu et al., as applied to claim 11 above, in further view of Chan.
In regards to claim 12, Mack et al. teaches the mandrel is transparent, but does not teach it is formed from glass. However, Chan teaches a heated hair styling tool to utilize glass as a transparent heated contact surface (Page 6, Lines 5-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transparent material of the mandrel of Mack et al. to be the glass of Chan as Chan demonstrates the suitability for glass to be used as a thermally conducting transparent material on heated hair styling devices.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. in view of Kyu et al., as applied to claim 11 above, in further view of Cohen et al.
	In regards to claim 13, Mack et al. teaches the shape of the mandrel can be different (Col 5, Lines 58-60), but does not expressly teach such a shape to be conical/tapered.
However, Cohen et al. teaches hair styling iron barrels to be conical in shape (Paragraphs 0040 and 0043, where a cross-sectional area of the mandrel at a proximal end is greater than the cross-sectional area of the mandrel at the distal end). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the barrel of Mack et al. to be conical in shape, as taught by Cohen et al. in order to provide surfaces for providing a different size curls.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. in view of Kyu et al., as applied to claim 11 above, in further view of Chan and Cohen et al.
In regards to claim 14, Mack et al. teaches the mandrel is transparent and can be formed into different shapes, but does not teach it is formed from glass in a conical shape. However, Chan teaches a heated hair styling tool to utilize glass as a transparent heated contact surface (Page 6, Lines 5-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transparent material of the mandrel of Mack et al. to be the glass of Chan as Chan demonstrates the suitability for glass to be used as a thermally conducting transparent material on heated hair styling devices.
With regards to the mandrel shape, Cohen et al. teaches hair styling iron barrels to be conical in shape (Paragraphs 0040 and 0043, where a cross-sectional area of the mandrel at a proximal end is greater than the cross-sectional area of the mandrel at the distal end). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the barrel of Mack et al. to be conical in shape, as taught by Cohen et al. in order to provide surfaces for providing a different size curls.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. in view of Kyu et al., and Cohen et al.
In regards to claims 16 and 21, Mack et al. teaches a hair styling iron (see Figure 1), comprising a housing (12); a mandrel (42) extending longitudinally from the housing; and a light emitting element (40, which emits infrared light) within the mandrel. 
Mack et al. teaches the light emitting element, but does not teach a first linear array of light emitting elements within the mandrel; and a second linear array of light emitting elements within the mandrel; wherein the first linear array and second linear array are angled with respect to one another such that the first linear array and the second linear array are not parallel.
With regards to the light source, Kyu et al. teaches a heated hair styling tool that has a hair heating surface (120) that is heated by linear arrays of light emitting diodes (140 and Col 6, Lines 1-4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the light source of Mack et al. to be the plurality of arrays of LEDs as taught by Kyu et al. in order to more evenly distribute heat across the mandrel.
With regards to the arrays being non-parallel to one another, such would be possible in a situation where the surfaces along which the arrays extend are also not parallel to one other. For example, Cohen et al. teaches hair styling iron barrels to be conical in shape (Paragraphs 0040 and 0043, where a cross-sectional area of the mandrel at a proximal end is greater than the cross-sectional area of the mandrel at the distal end). A conical shaped mandrel would result in adjacent arrays being non-parallel to one another due to the converging surface provided by a conical shape. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the barrel of Mack et al. to be conical in shape, as taught by Cohen et al., as Cohen et al. teaches such shape is used to provide surfaces for providing a different size curls.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. in view of Kyu et al., and Cohen et al. as applied to claim 16 above, in further view of Chen (CN # 207202398) and Lee et al. (US Pat # 3,157,184).
In regards to claims 17 and 19-20, Mack et al./Cohen et al. teach the conical mandrel; but does not teach the first linear array of light emitting elements and the second linear array of light emitting elements are both mounted on a single strip bent into a V-shape. 
However, Chen teaches providing an arrays of light emitting elements (8 and 12) mounted to strips that correspond to the shape of an outer surface of the mandrel (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the light emitting element of Mack et al. to be the array strips of Chen, in order to make the device easier to manufacture by allowing the mandrel to be uniform in shape. 
Further, with regards to the strips being formed from being formed into a V shape, Turner teaches a hair iron heating element (51) to be in the form of a u -shaped strip (Col 4, Lines 30-40) that extends the length of the barrel (24) of the device (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the heating element strips of Mack et al./Chen to be formed into a bent shape, as taught by Lee et al. in order to provide more evenly distributed heat to the barrel. With regards to the bent shape being a V shape, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the u-shaped bend of modified Mack et al. to be V-shaped, as a matter of non-critical design choice regarding the angle of bending.

In regards to claims 18-19, Mack et al./Cohen et al. teach the conical mandrel; but does not teach the first linear array of light emitting elements and the second linear array of light emitting elements are both mounted on a single strip bent into a V-shape. However, Chen teaches providing an arrays of light emitting elements (8 and 12) mounted to strips that do not contact one another and correspond to the shape of an outer surface of the mandrel (see Figure 2).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. in view of Everett, Jr et al.
In regards to claim 22, Mack et al. teaches a hair styling iron (see Figure 1), comprising a housing (12); a mandrel (42, where such is transparent) extending longitudinally from the housing; and a light emitting element (40, which emits infrared light) configured to emit light.
Mack et al. does not teach a light tube within the mandrel. However, Everett, Jr et al. teaches a heated hair styling surface to be made of an inner glass pane (45) and an outer glass pane (47). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transparent mandrel of Mack et al. to be formed of two panes of glass, as taught by Everett Jr. et al., in order to provide optimal fracture resistance and heat conduction to the surface (Paragraph 0047 of Everett Jr. et al.). Such dual panes result in an inner and outer barrel forming the mandrel.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. in view of Everett, Jr et al. as applied to claim 22 above, in further view of Kyu et al.
	In regards to claims 23-24, Mack et al./Everett, Jr et al. teaches the infrared light source within the light tube, but does not teach including a plurality of light emitting elements, with at least one light emitting element at one end of the light tube, and a second light emitting element at an opposing end of the light tube. 
However, Kyu et al. teaches a heated hair styling tool that has a hair heating surface (120) that is heated by a plurality of light emitting diodes (140 and Col 6, Lines 1-4, where such provides an array, with an LED at each end of the heating surface). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the light source of Mack et al. to be the plurality of arrays of LEDs as taught by Kyu et al. in order to more evenly distribute heat across the mandrel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772       

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772